       Case 2:19-cv-02514-JAR-KGG Document 202 Filed 01/06/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF KANSAS


ASSESSMENT TECHNOLOGIES
INSTITUTE, L.L.C.
                                                       Case No. 2:19-cv-02514-JAR-KGG
                  Plaintiff,

         v.

CATHY PARKES d/b/a LEVEL UP RN

                  Defendant.



   PLAINTIFF'S NOTICE OF DEPOSITION SUBPOENAS TO DIANA HWANG AND
                            ERIC REISSNER

         PLEASE TAKE NOTICE that, pursuant to Rule 45 of the Federal Rules of Civil

Procedure, Plaintiff Assessment Technologies Institute, L.L.C. (“ATI”) will serve the attached

deposition subpoenas on Diana Hwang and Eric Reissner.




CORE/3517543.0002/164158814.1
       Case 2:19-cv-02514-JAR-KGG Document 202 Filed 01/06/21 Page 2 of 2




Dated: January 6, 2021               Respectfully submitted,

                                     STINSON LLP

                                     /s/ Robin K. Carlson
                                     Timothy J. Feathers (KS Bar No. 13567)
                                     Robin K. Carlson (KS Bar No. 21625)
                                     1201 Walnut Street, Suite 2900
                                     Kansas City, MO 64106-2150
                                     Tel.: 816-691-2754
                                     Fax: 816-412-1134
                                     timothy.feathers@stinson.com
                                     robin.carlson@stinson.com

                                     and

                                     GOODWIN PROCTER LLP

                                     Brett M. Schuman (Admitted Pro Hac Vice)
                                     Nicholas M. Costanza (Admitted Pro Hac Vice)
                                     Three Embarcadero Center, 24th Floor
                                     San Francisco, CA 94111
                                     Tel.: 415-733-6000
                                     Fax: 415-677-9041
                                     bschuman@goodwinlaw.com
                                     ncostanza@goodwinlaw.com

                                     Indra Neel Chatterjee (Admitted Pro Hac Vice)
                                     Andrew S. Ong (Admitted Pro Hac Vice)
                                     601 Marshall Street
                                     Redwood City, CA 94063
                                     Tel.: 650-752-3100
                                     Fax: 650-853-1038
                                     nchatterjee@goodwinlaw.com
                                     aong@goodwinlaw.com

                                     Attorneys for Plaintiff
                                     ASSESSMENT TECHNOLOGIES INSTITUTE,
                                     L.L.C.




                                        2
CORE/3517543.0002/164158814.1
